 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10
     CATHERINE L. COONTZ,                          Case No.: 1:20-CV-01379-NONE-JLT
11
                         Plaintiff,                ORDER GRANTING REQUEST TO
12              vs.
                                                   WITHDRAW THE MOTION FOR
13   ASTORA WOMEN’S HEALTH,                        PROTECTIVE ORDER
     LLC, and AMERICAN MEDICAL
14   SYSTEMS, INC.,                                (Doc. 26)

15                       Defendants.
16

17        Based upon the request of the moving party, the Court ORDERS:
18        1.    Plaintiff’s request to withdraw her motion for a protective order (Doc. 24) is
19   GRANTED.
20
     IT IS SO ORDERED.
21

22     Dated:   May 19, 2021                            _ /s/ Jennifer L. Thurston
                                              CHIEF UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
